Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 8, 10-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,036,345 (Webb hereinafter) in view of US Patent No. 7,861,863 (Meissen hereinafter).
In re claim 1, with reference to Figs. 1-5, Webb discloses: A storage container for storing product items in an automated storage and retrieval system, wherein the storage container comprises: a base (1); to allow one or more items to be unloaded froth the storage container or loaded into the storage container at an unloading station or at a loading station; wherein the storage container is provided with a restraint which is arranged to restrain movement of the one or more items from exiting during transportation of the storage container to the unloading or loading station (see Fig. 4 below).

[AltContent: arrow][AltContent: textbox (Restraint/ Lip)][AltContent: textbox (Restraint/ Lip)][AltContent: arrow]
    PNG
    media_image1.png
    614
    726
    media_image1.png
    Greyscale

Webb fails to disclose wherein two first parallel side walls; two second parallel side walls perpendicular to the two first parallel side walls; a top opening; and two side openings.
However, with reference to Fig. 1, Meissen discloses a material handling device (10) which includes sidewalls (14/16/18/20), a top opening (bounded by rail 31), and two side openings (above edges 17 and 19).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided corner posts with top rails as taught by Meissen to the platform formed by Webb for the purposes of providing support to transported contents from tipping over/off the platform, as well as to provide stacking locations to provide stable stacking to reduce a footprint when the platforms are stacked (Meissen, column 3, lines 13-19).
In re claim 2, with reference to the Figs. noted above, Webb in view of Meissen disclose the claimed invention including wherein the restraint comprises a lip protruding upwardly from the base at a lower edge of one of the side openings (see fig. 4 above).
 In re claim 3, with reference to the Figs. noted above, Webb in view of Meissen disclose the claimed invention including wherein the lip is continuous (see Fig. 1, lips at outermost strips 3 continue from one edge to the other edge).
In re claim 4, with reference to the Figs. noted above, Webb in view of Meissen disclose the claimed invention including wherein the lip is movably connected to the base, and where the lip is configured to be in one of the following positions: an elevated position arranged to restrain movement of the one or more items from exiting through one of the side openings during transportation of the storage container to the unloading or loading station; a lowered position arranged not to restrain movement of one or more items at the unloading or loading station (columns 3-4, lines 60-2).
In re claim 7, with reference to the Figs. noted above, Webb in view of Meissen disclose the claimed invention including wherein the restraint comprises a profile provided in the upper surface of the base (right angle profile of lip, see Fig. 4 above).
In re claim 8, with reference to the Figs. noted above, Webb in view of Meissen disclose the claimed invention including wherein the restraint comprises an elevatable floor movably connected to the storage container between: a lower position, arranged to restrain movement of the one or more items from exiting through one of the side openings during transportation of the storage container to the unloading or loading station (See Fig. 4 above); and an upper position, arranged not to restrain movement of one or more items from exiting through one of the side openings at the unloading or loading station (columns 3-4, lines 60-2).
In re claim 10, with reference to the Figs. noted above, Webb in view of Meissen disclose the claimed invention including wherein the restraint comprises an elevatable floor (5) movably connected to the storage container between: a lower position, arranged to restrain movement of the one or more items from exiting through one of the side openings during transportation of the storage container to the unloading or loading station (in position of Fig. 4); and an upper position, arranged not to restrain movement of one or more items from exiting through one of the side openings at the unloading or loading station (columns 3-4, lines 60-2); and in the lower position, the elevatable floor (5) is lower than the upwardly protruding lip (see Fig. 4); in the upper position, the elevatable floor is vertically aligned with the upwardly protruding lip (columns 3-4, lines 60-2).
In re claim 11, with reference to the Figs. noted above, Webb in view of Meissen disclose the claimed invention including wherein the elevatable floor is movably connected to the base of the storage container by means of one or a plurality of legs (7), wherein the one or plurality of legs are accessible from below the storage container (see Fig. 4).
In re claim 12, with reference to the Figs. noted above, Webb in view of Meissen disclose the claimed invention including wherein the one or plurality of legs comprises a stop (see fig. 3, element at 7 contacts supports 6) for limiting the vertical movement of the elevatable floor in relation to the base (see relative positions of Figs. 2 and 3).
In re claim 13, with reference to the Figs. noted above, Webb in view of Meissen disclose the claimed invention including wherein the storage container is made of moulded plastic (column 3, lines 41-44).
In re claim 14, with reference to the Figs. noted above, Webb in view of Meissen disclose the claimed invention including wherein the storage container comprises an array of ribs (3), allowing the load of the product items carried by the base to be transferred into the side walls and further to the top of the side walls.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e the ribs, does not depend on its method of production, i.e. moulding. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
In re claim 16, with reference to the Figs. noted above, Webb in view of Meissen disclose the claimed invention including wherein the storage container comprises lower and upper stacking interfaces (as combined in re claim 1 above) for allowing the storage container to be stacked in a stack together with other storage containers.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb in view of Meissner as applied to claims 1 and 2 above, and further in view of US PG Pub No. 2008/0083354 (Markert et al. hereinafter).
In re claim 5, with reference to the Figs. noted above, Webb in view of Meissen disclose the claimed invention except wherein the lip is inclined or curved in a direction perpendicular to the first parallel side walls to allow product items to be pushed over the upwardly protruding member at the unloading or loading station.
However, with reference to Fig. 5, Markert et al. discloses a lip (420) of a platform which is inclined in a direction parallel to a sidewall of the platform (along 413).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the platform of Webb in view of Meissen to have the lip formed as an inclined shape along a sidewall as taught by Markert et al. for the purposes of supporting like-shaped edges of contents to maintain the shape through transport and handling (Markert et al. paragraph 0026).
Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Hence, the functional limitations “to allow product items to be pushed over the upwardly protruding member at the unloading or loading station“ which are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)
In re claim 15, with reference to the Figs. noted above, Webb in view of Meissen and Markert et al. disclose the claimed invention except wherein the storage container comprises an upper vehicle connection interface (note that the openings in the sidewalls as combined in re claim 1 above can be utilized as fork tine openings and thereby lifted and transported).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (for connecting with a vehicle) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114, II.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb in view of Meissner as applied to claim 1 above, and further in view of US Patent No. 4,714,026 Yamaguchi et al. hereinafter).
In re claim 6, with reference to the Figs. noted above, Webb in view of Meissen disclose the claimed invention except wherein the restraint comprises a friction increasing material for increasing friction between the one or more product items and the upper surface of the base.
However, Yamaguchi et al. teaches utilizing a coating for increasing friction on the upper surface of a base (11) of a platform (columns 3-4, lines 57-3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the platform of Webb in view of Meissen to have included a friction increasing material to the upper surface of the lip and there by ribs 3 of Webb for the purposes of facilitating retention of cargo during transport while not preventing the movable floor from raising the cargo off the friction material for smooth loading and unloading when the floor is in the loading/unloading position.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733